Order entered January 28, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00781-CR

                         EX PARTE ERIC DEAN KING

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03461-2020

                                      ORDER

      Before the Court is the State’s January 21, 2021 motion for extension of

time to file its brief. The State has tendered its brief with the motion. We GRANT

the State’s motion and ORDER the State’s brief filed as of the date of this order.

      The trial court’s certification of the right to appeal has not been filed in this

case. We ORDER the trial court to file the certification of the right to appeal by

February 8, 2021.
      We DIRECT the Clerk of the Court to transmit a copy of this order to the

Honorable Tomasz Nowak, Presiding Judge, 366th Judicial District Court.




                                            /s/   ERIN A. NOWELL
                                                  JUSTICE




                                      –2–